Exhibit 10.2

 

INTERIM SUPPLY AGREEMENT

 

This Interim Supply Agreement (this “Agreement”) is entered into as of 9th day
of October, 2013 (the “Effective Date”) by and among NuPathe, Inc., a Delaware
corporation (“NuPathe”), LTS Lohmann Therapy Systems, Corp., a Delaware
corporation (“LTS”) and LTS Lohmann Therapie-Systeme AG, a company organized
under the laws of Germany (“LTS AG”).

 

WHEREAS, LTS and NuPathe entered into that certain Commercial Supply and License
Agreement (“CSLA”);

 

WHEREAS, NuPathe desires to purchase Drug Product (as defined in the CSLA) from
LTS AG for the period of time until the LTS facility in West Caldwell is
qualified to manufacture the Drug Product (the “Interim Period”);

 

WHEREAS, LTS and LTS AG agree to have LTS AG manufacture and sell to NuPathe the
Drug Product for the Interim Period;

 

WHEREAS, the parties wish for the terms and conditions of the CSLA to apply to
the purchase by NuPathe and sale by LTS AG of the Drug Product for the Interim
Period;

 

NOW THEREFORE, in consideration of the foregoing recitals, mutual covenants and
agreements set forth herein, the parties hereto agree as follows:

 

AGREEMENT:

 

1.                                      All capitalized terms that are set forth
herein but not defined herein shall have the meanings assigned in the CSLA.

 

2.                                      NuPathe shall deliver purchase orders
for the Drug Product during the Interim Period to LTS AG directly (the “Interim
Purchase Orders”) and all invoicing shall be made by, and payments made to, LTS
AG in connection therewith.

 

3.                                      All of the Interim Purchase Orders are
made pursuant to the terms and conditions of the CSLA and all such terms and
conditions shall apply in connection with the manufacture and supply of the Drug
Product pursuant to the Interim Purchase Orders.

 

4.                                      LTS AG assumes the rights and
obligations of LTS as set forth in the CSLA with respect to Drug Product
manufactured and supplied by LTS AG pursuant to the Interim Purchase Orders.

 

5.                                      The quality agreement to be entered into
by NuPathe and LTS AG shall be the quality agreement governing the manufacture
and supply of the Drug Product in connection with the Interim Purchase Orders.

 

--------------------------------------------------------------------------------


 

6.                                      NuPathe shall use its Commercially
Reasonable Efforts to make the appropriate filing with the FDA in order to have
the LTS facility in West Caldwell approved as an acceptable manufacturer of the
Drug Product, and take all other necessary actions in connection therewith, as
soon as possible.

 

7.                                      Except as expressly set forth herein,
nothing in this Agreement shall amend or modify the CSLA.

 

8.                                      This Agreement shall be governed under
the laws of the State of New Jersey.

 

[Signature Page Follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed and effective as of the Effective Date.

 

 

 

LTS LOHMANN THERAPIE-

 

SYSTEME AG

 

 

 

By:

/s/ Ulrich Sielaff

 

Name:

Ulrich Sielaff

 

Title:

General Counsel

 

 

 

By:

Dr. Joerg Mayer

 

Name:

Dr. Joerg Mayer

 

Title:

Head of Business Development,

 

 

Europe

 

 

 

LTS LOHMANN THERAPY SYSTEMS,

 

CORP.

 

 

 

By:

/s/ Joachim Franke

 

Name:

Joachim Franke

 

Title:

CEO

 

 

 

By:

/s/ Jennifer Everett

 

Name:

Jennifer Everett

 

Title:

Vice President — Finance

 

 

 

 

 

NUPATHE INC.

 

 

 

By:

/s/ Terri Sebree

 

Name:

Terri Sebree

 

Title:

President

 

--------------------------------------------------------------------------------